By the Court.

Warner, J.
delivering the opinion.
[1.] The complainant alleges that he purchased the lot of land in controversy, in 1835, from Walker, for which he paid $750 00, went into the possession of it, and made valuable improvements, not doubting the grant from the State had issued ; that in 1847, to his surprise, ho learned that the lot was not granted at the time of his purchase from Walker, but had been granted to one Whitaker, under the late Act of the Legislature, who had sold it to Compton ; that he visited Milledgeville during the session of the *247Legislature of 1847, to see Compton in relation to the land, who, under the peculiar circumstances of the case, agreed to sell the land to him for $200, which the complainant alleges was worth $1000. The defendants being the friends, both ¡personal and political, of the complainant, and his immediate representatives in the Legislature, and having entire confidence in them, he sought their counsel and advice in the matter. They advised him to purchase the land at the price which Compton offered to take for it. On the complainant telling them he did not have the money with him, the defendants offered to advance it for him, and for their security, agreed to take the title in their own names, and on their return home, re-convey the same to the complainant, upon his refunding them the $200, with interest thereon; whereupon, Compton executed the title to them, they having advanced to the complainant the $200 in payment therefor. Before leaving Milledgeville, the complainant, finding he would have more money than sufficient to pay his expenses, paid over to them $20, in part payment of the $200 advanced to him. The complainant sent the money to one of the defendants, before the 25th December, but Cameron had not then returned home. Complainant was taken sick, and was not able to go and refund the money in person immediately after their return home, but about the first of February, 1848, he sent the money to Cameron, one of the defendants, by the hand of A. Wilkinson, who was told by Cameron, that Johnson, the other defendant, had sold the land to Spear, and made a deed to it, and refused to receive the money.
So, it will be perceived, from the allegations in the complainant’s bill, which, for the purpose of this decision, must be taken to be true, that the defendants, taking advantage of the confidence of the complainant, and obtaining the deed only as security for the money advanced by them, to enable the complainant to purchase the land from Compton, for the small sum of $200, when it was worth $1000, they now seek to appropriate the benefit of complainant’s low purchase to themselves, and to realize the full value of the land, and when he calls upon them to account with him, they confess the allegations made in the bill by their demurrer, and insist on the Statute of Frauds, as a bar to. his right to call them to account for this act of bad faith on their part.
The Statute of Frauds was enacted to prevent fraud, not to protect such a transaction as this is alleged to be. Mr. Justice Story, *248speaking of the Statute of Frauds, says : “ In the construction of that Statute, a general principle has been adopted, that, as it is designed as a protection against fraud, it shall never be allowed to be set up as a protection and support of fraud.” 1 Story’s Equity, 323, §330. Roberts on Frauds, 79, 103. Strickland vs. Aldridge, 9 Vesey, 516. Mestaer vs. Gillespie, 11 Vesey, 627, ’8. Brown vs. Lynch, 1 Paige’s Ch. Rep. 147. This is a proper case for Equity jurisdiction. In cases of fraud, a Court of Equity will take hold of the conscience of the defendant, and hold him as a trustee, for the benefit of the party defrauded, and not allow him to shelter himself under the Statute of Frauds, as he might do in a Court of Law.
The defendants, in justice to themselves, ought to answer the allegations in this bill, and the Court below, very properly, overruled their demurrer.
Let the judgment of the Court below be affirmed.